IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                                                                       FILED
                                     AT KNOXVILLE                     July 21, 1999

                                                                    Cecil Crowson, Jr.
                             JANUARY 1999 SESSION                  Appellate C ourt
                                                                       Clerk



KENNETH ALAN STEELE,                     *    C.C.A. No. 03C01-9701-CR-00012

      Appellant,                         *    HAMILTON COUNTY

vs.                                      *    Hon. Douglas A. Meyer, Judge

STATE OF TENNESSEE,                      *    (Post-Conviction)

      Appellee.                          *



For Appellant:                                For Appellee:

Donna Robinson Miller                         John Knox Walkup
Assistant District Public Defender            Attorney General and Reporter
701 Cherry Street, Suite 300                  425 Fifth Avenue North
Chattanooga, TN 37402                         Nashville, TN 37243-0493

                                              Todd R. Kelley
                                              Assistant Attorney General
                                              Criminal Justice Division
                                              425 Fifth Avenue North
                                              Nashville, TN 37243-0493

                                              C. Leland Davis
                                              Assistant District Attorney General
                                              600 Market Street, Suite 300
                                              Chattanooga, TN 37402



OPINION FILED:



AFFIRMED



NORMA MCGEE OGLE, JUDGE
                                          OPINION



               The petitioner, Kenneth Alan Steele, appeals the Hamilton County

Criminal Court’s denial of post-conviction relief. On appeal, the petitioner presents

the following issues for our consideration:

       1.      Whether the petitioner received ineffective assistance of
               counsel at trial and on direct appeal, including counsel’s
               failure on direct appeal to challenge the sufficiency of the
               evidence supporting all of the petitioner’s convictions;

       2.      Whether the evidence at trial was sufficient to support all
               of the petitioner’s convictions and whether this court
               denied the petitioner due process by failing to review the
               sufficiency of the evidence sua sponte on direct appeal;

       3.      Whether the trial court denied the petitioner due process
               of law by refusing to provide the petitioner a DNA expert;

       4.      Whether the trial court denied the petitioner due process
               of law by admitting DNA and fingerprint evidence;

       5.      Whether the trial court denied the petitioner due process
               of law by admitting testimony concerning the show-up
               identification of the petitioner; and

       6.      Whether the trial court denied the petitioner due process
               of law in instructing the jury on reasonable doubt.

Following a thorough review of the record and the parties’ briefs, we affirm the

judgment of the post-conviction court.1



                                  I. Factual Background

A.     Trial Proceedings

               On October 15, 1991, the petitioner’s case proceeded to trial in the

Hamilton County Criminal Court on twenty-one separate indictments involving eight

different incidents with eight victims. The offenses spanned a period of time from


       1
        The petitioner also alleges in his brief that he was denied the effective assistance of
counsel and due process of law by his counsel’s failure on direct appeal to timely submit an
application for permission to appeal to the supreme court. As noted later in this opinion, this
court has already addressed this complaint and provided appropriate relief.

                                               2
1987 until 1990. State v. Steele, No. 03C01-9207-CR-233, 1993 WL 415836, at *1

(Tenn. Crim. App. at Knoxville, October 13, 1993). The jury returned guilty verdicts

on all twenty-one indictments, and, on January 31, 1992, the petitioner was

convicted of the following offenses:



       1.         In cases No. 188342 and No. 188345, first degree
                  burglary and aggravated rape of PM2 on November 17,
                  1987.3

       2.         In cases No. 188334, No. 188332, and No. 188333, first
                  degree burglary, armed robbery, and aggravated rape of
                  CM on January 3, 1988.

       3.         In cases No. 188337, No. 188336, and No. 188335, first
                  degree burglary, attempt to commit armed robbery, and
                  assault with intent to commit rape of EP on July 26,
                  1989.

       4.         In cases No. 188340, No. 188338, and No. 188339, first
                  degree burglary, armed robbery, and aggravated assault
                  of DM on July 26, 1989.

       5.         In cases No. 188330, No. 188329, and No. 188331, first
                  degree burglary, armed robbery, and aggravated rape of
                  ES on October 8, 1989.

       6.         In case No. 188341, aggravated burglary of SB’s home
                  on January 21, 1990.

       7.         In cases No. 188343, No. 188328, and No. 188344,
                  aggravated burglary, aggravated robbery, and attempted
                  rape of SS on June 24, 1990.




       8.         In cases No. 188327, No. 188325, and No. 188326,
                  aggravated burglary, theft of property, and rape of JP on


       2
           Pursuant to this Court’s policy, the victim will be referred to only by her initials.
       3
         We note that the judgment form in case No. 188342 does not name the offense of
which the petitioner was convicted. The trial transcript reflects that the jury found the
petitioner guilty of first degree burglary.

                                                   3
               June 30, 1990.4

The trial court imposed an effective sentence of one hundred and sixty-five years

(165) in the Tennessee Department of Correction.5



               On direct appeal, this court briefly summarized the facts adduced at

trial:

               [T]he record reveals that the appellant’s various offenses
               were part of a common scheme or plan to burglarize, rob
               and rape single women who lived within walking distance
               of the place where he worked. The offenses had several
               distinctive characteristics. In each case, the victims lived
               in the ground floor of an apartment or duplex and the
               appellant entered through a glass window, although in
               one case he entered through a glass patio door. The
               appellant did not enter any residence by breaking open a
               front or back door. The appellant selected victims who
               did not have a man or other adult at home. In each case,
               the victims lived alone or with their children.

               The appellant committed similar crimes against each
               victim. He was convicted of burglary of every victim’s
               home. He was convicted of robbery or armed robbery of
               five victims. He was convicted of rape or a derivative
               offense such as attempted rape of six victims. Some of
               the offenses had additional characteristics which made
               them particularly unusual. For example, most of the
               victims reported that the appellant used a towel to cover
               his face or that of his victim when he raped them.

Steele, No. 03C01-9207-CR-233, 1993 WL 415836, at *1.



         4
         The judgment form for the petitioner’s conviction of rape in case No. 188326 reflects
that the date of the offense was June 30, 1991. The indictment, however, reflects a date of
June 30, 1990. Moreover, the victim testified during trial that the rape occurred on June 30,
1990. When there is a conflict between the judgment and the transcript, the transcript
controls. State v. Moore, 814 S.W.2d 381, 383 (Tenn. Crim. App. 1991); Currie v. State, No.
02C01-9701-CC-00047, 1998 WL 32684, at *2 (Tenn. Crim. App. at Jackson), perm. to
appeal denied, (Tenn. 1998).
         5
        We note that the judgment form for the petitioner’s aggravated rape conviction in
case No. 188333 reflects an original sentence of eight years in the Department of Correction.
However, the transcript of the sentencing hearing reflects that the trial court imposed a
sentence of twenty-five years. As noted above, when there is a conflict between the
judgment and the transcript, the transcript controls. Moore, 814 S.W.2d at 383; Currie, No.
02C01-9701-CC-00047, 1998 WL 32684, at *2. In any case, on direct appeal, this court
reduced the petitioner’s sentence in that case to sixteen years incarceration in the Department.

                                               4
              The transcript of the trial proceedings includes the following testimony.

PM testified that on November 17, 1987, she was living with her son in a duplex in

the Avondale area of Chattanooga. She had locked the doors and gone to bed

when she was awakened by “pats” on her chest. The room was very dark, but she

was able to discern a man standing above her. He was holding a knife in his hand

and threatened to cut her throat if she did not remain silent. He then ordered her to

remove her clothing and proceeded to rape her. PM’s assailant then inquired if she

had a gun or money. She removed money from her purse and surrendered it to the

man. Despite the darkness, PM was able to describe the man as black, with an

average build, approximately five feet and ten inches tall, wearing pants, a shirt, and

a towel around his head and face. Despite the towel, she was able to see that he

had a “close haircut.” He also appeared to be left-handed. Finally, she stated that

he smelled as if he worked in a gas station. Following the assault, the intruder left

the bedroom, indicating that he was “going to take a piss,” and would return. PM

remained in the bedroom until she was reasonably certain that he had departed her

home.6



              CM testified that on January 3, 1988, she was living with her son in a

duplex in Chattanooga. The State’s proof revealed that CM’s duplex was located in

an area in which the police were investigating activities by an unknown individual

referred to at that time as the “towel rapist.” On the night in question, CM was

sleeping with her son when she was awakened by a man placing his hand over her

mouth and nose. The man threatened to hurt her son if she did not get up from the

bed. Her assailant then forced her down the hallway into the living room, where he

raped her. The man was armed with a knife and held the knife to her throat during



       6
       Again, with respect to PM, the petitioner was convicted of first degree burglary and
aggravated rape.

                                             5
the assault. Her house was dark, but CM was able to describe her assailant as

black, neither fat nor thin, with very little hair or no hair. CM further recalled that,

when standing, her head was at the same level as his chest. She testified that she

is five feet and one inch tall. She remembered that her assailant was holding the

knife in his left hand. Finally, CM stated that the assailant left grease marks with his

hands on the wall of her apartment.



              Following the rape, CM’s assailant threatened to hurt her or her son if

she did not remain still. He then left the living room, and CM heard him removing

coins from a can she kept in another room. She subsequently discovered that

several silver coins and a camera were missing from her home.7



               EP testified that on July 26, 1989, she was living with her daughter in a

duplex in the Avondale area of Chattanooga. She had gone to bed when she was

awakened by a man placing his hand over her mouth. He threatened to hurt her or

her child if she screamed. She felt a sharp object against her neck. He told her he

was going to “f---” her and then inquired if she had any money. When she told him

she did not have money and showed him her empty purse, he began to touch her

and remove her clothing. EP informed him that she is disabled and that her legs

“were not for doing anything like this.” When the man felt her legs, he ceased his

assault, apologized, and left. Although the house was very dark, EP was able to

testify that the man was approximately five feet and seven or nine inches tall, his

body felt heavy on top of hers, and he was wearing “cloth or something” on his

head.8


         7
        As noted above, with respect to CM, the petitioner was convicted of first degree
burglary, armed robbery, and aggravated rape.
         8
       As to EP, the petitioner was convicted of first degree burglary, attempt to commit
armed robbery, and assault with intent to commit rape.

                                              6
              DM testified that, on July 26, 1989, she was living with her husband

and three children in a duplex in the Avondale area of Chattanooga. Testimony at

trial revealed that her residence was no more than six blocks from EP’s home. DM’s

husband was a truck driver and was away from home for long periods of time. He

was away from home on the night in question. DM had gone to sleep when she was

awakened by a man standing next to her bed. He immediately “straddled” her on

the bed, and she began to struggle. She testified, “I was really fighting and

screaming real loud. ... seems like they had something over my face, I can’t

remember, I don’t know. But whoever it was hit me in my eye and then they ran.”

DM subsequently discovered a butcher knife from her kitchen in her bed. She

testified that, when she had gone to sleep that night, the knife had been in her

kitchen. DM also discovered that a rifle was missing from her home. At the time of

the assault, DM’s house was dark, but she was able to describe her assailant as five

feet and eight inches tall, with a medium build. According to DM, he “didn’t have

that much hair.” She also recalled that her assailant did not appear to be wearing a

shirt.9



              ES testified that on October 8, 1989, she was living with her two

daughters in a duplex in Chattanooga. The State established that the duplex was

located in the same area in which the so called “towel rapist” was operating. ES had

gone to bed and was awakened when the door to her bedroom opened. The

intruder immediately threatened to kill her if she did not remain silent. He ordered

her to remove her clothes and then raped her. During the assault, the assailant held

a “box cutter” to her throat. Afterwards, he asked if she had money. When she

indicated that she did not, he left the bedroom. He told her that he would kill her if



          9
       Again, with respect to DM, the petitioner was convicted of first degree burglary,
armed robbery, and aggravated assault.

                                             7
she called the police. Although her house was dark, DM was able to testify that her

assailant was a black man with an average height and medium build and was

wearing a towel on his head. She further testified that the assailant had “average”

hair, similar to the petitioner’s hair at trial. Following the incident, she discovered

that her child’s piggy bank, filled with pennies, had been removed from the house

and left outside.10



                 SB testified that on January 21, 1990, she was living by herself in a

duplex in Chattanooga. She had gone to her bedroom and was watching the

television. She had locked the door to her bedroom and had placed her telephone

in the bed with her. At some point, she heard a noise in the hallway. She

immediately called the police. The police arrived in approximately five minutes. At

that time, she noticed that a “ceramic dog bank,” filled with Canadian money, was

missing from her home. SB never saw the intruder. However, she testified that she

recognized the petitioner at trial, because he lived in the same neighborhood.11



                 SS testified that on June 24, 1990, she was living with her two

daughters in a duplex in the Avondale area of Chattanooga. She had gone to sleep

when she was awakened by a man holding his hand over her mouth and pressing a

screw driver to her neck. Her assailant told her that he would not harm her if she

remained silent. He asked if she had any money. She informed him that she had

$75.00 in another room. At that point, he began to fondle her and tried to remove

her pants. SS grabbed the screw driver and stabbed him twice close to the

collarbone. She did not observe any blood. She stated, “I felt like I hit him enough



       10
        As to ES, the petitioner was convicted of first degree burglary, armed robbery, and
aggravated rape.
       11
            The petitioner was convicted of the aggravated burglary of SB’s home.

                                                8
to, you know, kinda hurt him a little but not too much.” SS then began screaming,

and her assailant ran out of the bedroom. Although her house was dark, SS was

able to describe her assailant as a black man with short hair. He was wearing

“some kind of cap on his head.” He was taller than she was and had a medium

build. He was wearing pants but did not appear to be wearing a shirt.

Subsequently, she discovered that the intruder had taken approximately fifteen

dollars and some jewelry from her home.12



               Finally, JP testified that on June 30, 1990, she lived with her daughter

in a home in the Avondale area of Chattanooga. She had gone to her bedroom to

watch television when she heard a noise. She was leaving her bedroom to

investigate when “this thing came over my head.” A man pushed her back into her

bedroom and told her that he would “cut” her if she did not remain silent. He asked

if she had any money, and she gave him one hundred and fifty dollars. He also

retrieved some jewelry from her dresser. The intruder warned JP not to remove the

cloth from her head, but she raised the cloth a small amount and was able to see

him. She testified that there was enough light to see her assailant. Her assailant,

however, was not aware that she could see him and proceeded to rape her. She

observed him closely for approximately five minutes. She described her assailant

as a black man with a receding hairline. He was wearing a dark blue or black work

uniform with a white and red name tag. However, she could not discern the name

on the tag. As he was leaving the bedroom, he asked her if she had a gun. When

she told him that she did not, he ordered her to remain still and indicated that he

was going “to take a pee.” The intruder did not return. JP testified that soon after

the incident, on the same day, she positively identified the petitioner during a show-



       12
         As noted earlier, with respect to SS, the petitioner was convicted of aggravated
burglary, aggravated robbery, and attempted rape.

                                              9
up identification procedure at the hospital. She also positively identified the

petitioner at trial, and confirmed that the clothing removed from the petitioner

following his arrest was the same clothing worn by her assailant.13



               Harold Jackson, Jr., an officer with the Chattanooga Police

Department, testified that he was en route to JP’s residence on June 30, 1990,

when he observed the petitioner running down the street four or five blocks from

JP’s home. The police subsequently determined that the petitioner matched JP’s

description of her assailant, and the police apprehended the petitioner one half of a

mile from JP’s home. The petitioner was wearing blue work clothes with a name tag

trimmed in red. The State’s proof revealed that, at the time of his arrest, the

petitioner worked at an automobile parts business. The police determined that he

both worked and lived in the vicinity of all eight incidents. Moreover, at the time of

his arrest, the petitioner had two small scars on his upper torso near the collar bone.

Finally, Larry Swafford, an officer with the Chattanooga Police Department, testified

that the petitioner is left-handed.



               William Van Atta, a fingerprint specialist with the Federal Bureau of

Investigation, testified that latent fingerprints or palm prints were recovered from the

scenes of all eight incidents. A total of twenty-six latent fingerprints and four latent

palm prints matched those of the petitioner. Agent Van Atta opined that there was

no possibility that the fingerprints and palm prints could have been left by someone

other than the petitioner.



               Pattie Choatie, a serologist with the Tennessee Bureau of



       13
         Again, as to JP, the petitioner was convicted of aggravated burglary, theft of
property, and rape.

                                              10
Investigation, testified that she was able to analyze semen samples recovered from

PM, ES, and JP. She also received a semen sample recovered from CM. However,

the sample had not been stored properly and was not amenable to testing. Agent

Choatie determined that the assailant in the cases pertaining to PM, ES, and JP,

was a “non-secretor.” She explained that eighty percent of the population secrete

an “antigen” corresponding to their blood type. This antigen is found in bodily fluids,

including semen. In contrast, twenty percent of the population do not secrete the

antigen. Accordingly, the antigen will not be present in semen from a non-secretor.

She confirmed that the petitioner is a non-secretor.



               Agent Choatie also testified that, after conducting her tests, she

forwarded the semen samples recovered from PM and JP to the Federal Bureau of

Investigation for DNA testing. She did not forward the semen sample recovered

from CM due to its improper storage. Moreover, Agent Choatie did not forward the

semen sample recovered from ES, because she was unable to obtain a liquid blood

sample from the victim, which item is essential to DNA testing.



               Audrey Lynch, a special agent with the DNA Analysis Unit of the

Federal Bureau of Investigation, testified that she had performed a procedure known

as Restriction Fragment Length Polymorphism (RFLP) upon semen samples

obtained in the cases of PM and JP.14 Agent Lynch concluded that the DNA of the

assailant in both cases “matched” that of the petitioner. She stated that one in one

hundred and fifty million people in the black population would produce the same

result.



          14
         See State v. Chapman, No. 01C01-9604-CC-00137, 1997 WL 602944, at **9-12
(Tenn. Crim. App. at Nashville, September 30, 1997), perm. to appeal denied, (Tenn.
1998)(this court provided a thorough discussion of DNA and the RFLP method of DNA
analysis).

                                           11
B.    Subsequent Procedural History

             As previously noted, the petitioner was convicted of all twenty-one

charged offenses and sentenced to one hundred and sixty-five years in the

Department of Correction. On direct appeal, the petitioner raised the following

issues:

      1.     Whether the trial court correctly determined that the
             petitioner’s cases should be consolidated.

      2.     Whether the trial court abused its discretion by admitting
             evidence of DNA test results.

      3.     Whether the trial court correctly refused to provide a
             DNA expert at the State’s expense.

      4.     Whether the trial court correctly granted the State’s
             motion to amend the indictments.

      5.     Whether there was sufficient evidence to support the
             petitioner’s five robbery convictions.

      6.     Whether the indictments charging the petitioner with first
             degree burglary alleged that the offenses occurred at
             night.

      7.     Whether the trial court correctly charged the jury that
             they should not draw any inference from the appellant’s
             decision to forego testifying.

      8.     Whether the trial court correctly determined that the
             evidence warranted a jury instruction on common
             scheme or plan.

      9.     Whether the trial court abused its discretion in
             determining the hours for the trial.

      10.    Whether the indictments in cases No. 188343 and
             188345 charged the appellant with first degree burglary
             and aggravated rape respectively.

      11.    Whether the cumulative effect of the errors deprived the
             petitioner of a fair trial.

      12.    Whether the trial court correctly determined the length of
             the petitioner’s sentences and correctly determined that
             the petitioner should serve the sentences consecutively.

This court affirmed the petitioner’s convictions, but modified his sentences, reducing

his effective sentence to one hundred and twenty-nine (129) years incarceration in

                                         12
the Department. Steele, No. 03C01-9207-CR-233, 1993 WL 415836, at **8-9. The

petitioner did not apply for permission to appeal to the supreme court at that time.



               On September 18, 1995, the petitioner filed the instant petition for

post-conviction relief.15 In his petition, he alleged the following grounds for relief:

       1.      The petitioner received ineffective assistance of counsel
               at trial and on direct appeal in violation of his rights
               pursuant to the Sixth and Fourteenth Amendments to the
               United States Constitution and Article I, Section 9 of the
               Tennessee Constitution.

       2.      At trial, the evidence was insufficient to support the
               petitioner’s convictions, and this court denied the
               petitioner due process of law on direct appeal by failing
               to review the sufficiency of the evidence.

       3.      The trial court’s failure to provide the petitioner fingerprint
               and DNA experts denied the petitioner his right to a fair
               trial as guaranteed by the Sixth and Fourteenth
               Amendments to the United States Constitution and
               Article I, Section 9 of the Tennessee Constitution.

       4.      The trial court erroneously admitted DNA evidence
               obtained from the petitioner in violation of his rights
               pursuant to the Fifth and Fourteenth Amendments to the
               United States Constitution and Article I, Section 9 of the
               Tennessee Constitution.

       5.      The trial court denied the petitioner due process of law
               by admitting fingerprint and DNA evidence.

       6.      The trial court denied the petitioner due process of law
               by admitting testimony concerning the show-up
               identification of the petitioner.

       7.      The trial court’s instruction to the jury concerning
               reasonable doubt violated the petitioner’s right to due
               process of law as guaranteed by the Fourteenth
               Amendment to the United States Constitution and Article
               I, Section 8 of the Tennessee Constitution.

Moreover, the petitioner contended that he had been denied the opportunity to apply


       15
          The petitioner has also filed two petitions for habeas corpus relief in Wayne County.
In each case, this court affirmed the trial court’s denial of relief. Steele v. State, No. 01C01-
9708-CC-00105, 1998 WL 120308 (Tenn. Crim. App. at Nashville, March 18, 1998); Steele
v. State, No. 01C01-9512-CC-00409, 1997 WL 211265 (Tenn. Crim. App. at Nashville,
April 30, 1997).

                                               13
for permission to appeal to the supreme court in violation of his rights to the effective

assistance of counsel and due process of law. Following the appointment of

counsel and an evidentiary hearing, the post-conviction court dismissed the petition,

but recommended that the petitioner be permitted to submit a delayed application to

the supreme court for permission to appeal.



               On July 30, 1996, the petitioner filed a Notice of Appeal. The State

subsequently filed a motion asking this court to grant the petitioner a delayed appeal

and to hold the instant petition in abeyance pending the conclusion of proceedings

before the supreme court. This court granted the State’s motion on July 22, 1997.

The petitioner filed an application for permission to appeal to the supreme court,

which was denied on April 20, 1998.




C.     Post-Conviction Evidentiary Hearing

               The post-conviction court conducted an evidentiary hearing in the

petitioner’s case on July 1, 1996. The petitioner testified at the hearing. He testified

that he was represented at trial by Lisa Mack, Paul Sorrick, and Mark Biesack, and

he reiterated the arguments set forth in his petition. During cross-examination, he

conceded that, in preparation for his trial, Lisa Mack visited him at the jail “very

many times” in order to discuss his case. Moreover, he did not dispute “the sincerity

of [his attorneys’] effort[s].”



               Lisa Mack, one of the petitioner’s attorneys, also testified at the post-

conviction hearing. She testified that she was appointed to represent the petitioner

at an early stage in the trial proceedings. At some point during discovery, she

learned that the State would be introducing DNA evidence at the petitioner’s trial.


                                            14
Accordingly, she conducted a considerable amount of research and, at trial, cross-

examined the State’s DNA expert with treatises documenting the unreliability of DNA

evidence. The State’s expert testified that he disagreed with the treatises. Ms.

Mack stated at the post-conviction hearing that a defense expert would have been

useful in rebutting the testimony by the State’s expert. Yet, she conceded that,

although Mr. Sorrick orally argued a motion for a DNA expert, she could not recall

filing a written motion for a DNA expert nor any affidavit from a DNA expert

demonstrating the necessity for an expert. Ms. Mack also could not recall filing a

motion in limine asking that the DNA evidence be excluded at trial.



                 On cross-examination, Ms. Mack stated that she understood, at the

time of the petitioner’s trial, that the State was not required to provide the petitioner

a DNA expert. Ms. Mack also identified several pre-trial motions, signed by the

petitioner’s attorneys. The motions included: Motion for Expert Witness at State

Expense; Motion for Pre-Trial Hearing, requesting a hearing “to determine whether

forensic DNA identification is admissible based on ... FRYE v. US;” Motion for Name

of Procedure, asking the State to furnish the name of the procedure used in the

DNA identification of the [petitioner];” and Motion for Data, requesting information

concerning “the raw population data on which conclusions about allele frequencies

were predicated, thus enabling DNA identification of [the petitioner].”



                 Paul Sorrick also testified. He conceded that he did not request a

fingerprint expert in the petitioner’s case. He stated that he reviewed the fingerprint

evidence and concluded that an expert would not be useful. However, he admitted

that the State’s testimony concerning the fingerprint evidence was, at times,

contradictory.




                                            15
              Mr. Sorrick further recounted that the petitioner’s cases were

consolidated for trial over the “strenuous objections” of defense counsel. He opined

that, had the petitioner been tried separately for cases relating to each of the eight

different incidents, the petitioner would have been convicted in one or two series of

cases and “there was a reasonable chance of acquittal in the other cases.” He

stated that he thought the defense team had submitted a memorandum of law

concerning the consolidation of the petitioner’s cases for trial and again observed

that there was “strenuous argument” by the defense team against consolidation.



              Mr. Sorrick also testified that he did not make an opening statement in

the petitioner’s case, because

              I do not believe you properly represent a defendant by
              making concessions to the State prior to their
              introduction of evidence and making out at least a prima
              facie case.

              And I don’t think the defendant has the obligation to
              make such a statement and make such concessions,
              and contrary to the beliefs of some of my colleagues, I
              think that probably you’re treading on dangerous ground
              when you do make an opening statement prior to the
              presentation of the State’s proof. ...

              In an opening statement, you’re going to take positions,
              you’re going to make some concessions even, and I
              don’t think that it serves the defendant to do that until the
              State has shown its proof so that you know where you
              stand.

Mr. Sorrick, therefore, requested that his argument be reserved until the conclusion

of the State’s proof.



              Finally, the petitioner presented the testimony of Hallie McFadden, an

attorney employed by the local public defender’s office. She testified that, had she

been representing the petitioner, she would have filed a brief in response to the

State’s motion and brief concerning the consolidation of the petitioner’s cases. She


                                           16
would have argued that she could not effectively represent the petitioner if the cases

were consolidated, and she would have argued that the prejudicial impact of

consolidating the cases outweighed any interest of judicial economy. She opined

that the State can more easily obtain a conviction when several cases are

consolidated for trial. However, she conceded to the court that consolidation of

cases is not always contrary to a defendant’s interests.



              With respect to the State’s DNA evidence, Ms. McFadden testified that

she would have filed a motion seeking the appointment of a DNA expert. She would

have attached to the motion an affidavit attesting to her lack of expertise in the

science of DNA. She also would have attempted to contact a DNA expert in order to

obtain an affidavit concerning the expert’s qualifications, his or her fee, and the

amount of time required for any additional testing or evaluation of the State’s

evidence. She stated that she would have further attached literature concerning the

unreliability of DNA evidence. She concluded that she would have engaged in

similar preparation with respect to any fingerprint evidence.



                                     II. Analysis

A.     Ineffective Assistance of Counsel

              The petitioner first challenges the performance of his counsel at trial

and on direct appeal. We initially note that the petitioner bears the burden in post-

conviction proceedings of proving the allegations in his petition by clear and

convincing evidence. Tenn. Code. Ann. § 40-30-210(f) (1997). In other words, if

afforded a post-conviction evidentiary hearing, a petitioner must do more than

merely present evidence tending to show incompetent representation. Bilbrey v.

State, No. 03C01-9711-CR-00498, 1998 WL 827080, at *2 (Tenn. Crim. App. at

Knoxville, December 1, 1998), perm. to appeal denied, (Tenn. 1999). Additionally,


                                           17
the findings of fact of the post-conviction court are afforded the weight of a jury

verdict and are conclusive on appeal unless the evidence in the record

preponderates against those findings. Henley v. State, 960 S.W.2d 572, 578-579

(Tenn. 1997), cert. denied,     U.S.    , 119 S. Ct. 82 (1998); Bates v. State, 973
S.W.2d 615, 631 (Tenn. Crim. App.), perm. to appeal denied, (Tenn. 1997), cert.

denied,    U.S.    , 118 S. Ct. 2067 (1998).



              The post-conviction court in this case concluded that the petitioner had

received the effective assistance of counsel. Accordingly, this court must determine

whether the evidence preponderates against the post-conviction court’s findings (1)

that counsel’s performance was within the range of competence demanded of

attorneys in criminal cases, Baxter v. Rose, 523 S.W.2d 930, 936 (Tenn. 1975), and

(2) that any deficient performance did not prejudice the petitioner. Strickland v.

Washington, 466 U.S. 668, 687-697, 104 S. Ct. 2052, 2064-2069 (1984). See also

Henley, 960 S.W.2d at 579-580; Powers v. State, 942 S.W.2d 551, 557 (Tenn.

Code. Ann. 1996). Courts need not address these components in any particular

order or even address both if the petitioner fails to meet his burden with respect to

one. Henley, 960 S.W.2d at 580.



              In evaluating counsel’s performance, this court should not examine

every allegedly deficient act or omission in isolation, but rather in the context of the

case as a whole. State v. Mitchell, 753 S.W.2d 148, 149 (Tenn. Crim. App. 1988).

The primary concern of the court should be the fundamental fairness of the

proceeding whose result is being challenged. Id. (citation omitted). Therefore, this

court should not second-guess tactical and strategic decisions by defense counsel.

Henley, 960 S.W.2d at 579. Instead, this court must reconstruct the circumstances

of counsel’s challenged conduct and evaluate the conduct from counsel’s


                                           18
perspective at the time. Id. See also Irick v. State, 973 S.W.2d 643, 652 (Tenn.

Crim. App.), perm. to appeal denied, (Tenn.), cert. denied,     U.S.     , 119 S. Ct.
219 (1998). Moreover, the fact that a strategy or tactic failed or hurt the defense

does not alone support the claim of ineffective assistance of counsel. Thompson v.

State, 958 S.W.2d 156, 165 (Tenn. Crim. App.), perm. to appeal denied, (Tenn.

1997); Dickerson v. State, No. 03C01-9710-CR-00472, 1998 WL 619110, at *1

(Tenn. Crim. App. at Knoxville, September 16, 1998), perm. to appeal denied,

(Tenn. 1999).



             In sum, a defendant is not entitled to perfect representation, only

constitutionally adequate representation. Denton v. State, 945 S.W.2d 793, 796

(Tenn. Crim. App. 1996). Thus, we have observed:

             In order to pass constitutional muster, counsel need not
             discover every possible item of information before trial,
             make every possible objection during trial, or use every
             trial tactic which petitioner would in retrospect, now
             require ... .

Allen v. State, No. 960, 1991 WL 154520, at *2 (Tenn. Crim. App. at Knoxville,

August 14, 1991).



             If the petitioner establishes that counsel’s performance was not within

the requisite range of competence, his task is not complete. He must also

demonstrate a reasonable probability that the result of the proceeding would have

been different but for the defective performance of counsel. Henley, 960 S.W.2d at

580.

             “A court must consider the totality of the evidence before
             the judge or jury. Some of the factual findings will have
             been unaffected by the errors, and factual findings that
             were affected will have been affected in different ways.
             Some errors will have had a pervasive effect on the
             inferences to be drawn from the evidence, altering the
             entire evidentiary picture, and some will have had an
             isolated, trivial effect ... .”

                                          19
Id. (citations omitted). With these general principles in mind, we address the

petitioner’s specific allegations of ineffective assistance of counsel.



               1. DNA Evidence

               The petitioner first argues that his trial counsel were ineffective for

failing to demonstrate to the trial court a particularized need for a DNA expert. The

record reflects that, on July 9, 1991, defense counsel sent the following pre-trial

motions to the assistant district attorney general prosecuting the petitioner’s case: a

motion requesting a DNA expert at the State’s expense;16 a motion challenging the

admissibility of the State’s DNA evidence; a motion requesting the name of the DNA

test used by the State’s expert; and a motion requesting “the raw population data on

which conclusions about allele frequencies were predicated, thus enabling DNA

identification of this Defendant.” Subsequently, at a hearing on July 11, 1991, the

petitioner’s counsel orally reiterated their request for the appointment of a DNA

expert. The court denied the petitioner’s request, stating that he possessed no

authority to provide the petitioner such an expert at the State’s expense. The

prosecutor then observed that the State’s expert was going to conduct a seminar

prior to trial to educate both the prosecutor and defense counsel concerning DNA.17



               At the post-conviction hearing, the court observed that defense

counsel had “tried their best to get me to have, to allow them to have an expert, too,

and I turned them down on that.” The court noted that, at the time of the petitioner’s


       16
        This court’s opinion on direct appeal seems to reflect that this motion was not
included in the record at that stage of the proceedings.
       17
          At the post-conviction hearing, the petitioner submitted the motions listed above.
We note that the motions do not contain a stamp by the Clerk’s Office of the Hamilton
County Criminal Court, reflecting receipt of the motions in that office. The motions are not
included in the technical transcript of the trial court proceedings. Nevertheless, the transcript
of the July 11, 1991, pre-trial hearing reflects that the prosecutor received the motions.
Moreover, both the trial court and the parties addressed the motions at this hearing.

                                               20
trial, Tennessee law did not authorize the appointment at the State’s expense of a

DNA expert in criminal trials, and that it had denied the petitioner’s motion on this

basis. As noted earlier, defense attorney Lisa Mack testified at the post-conviction

hearing that she did not submit to the trial court an affidavit from a DNA expert

explaining the need for a defense expert. She understood at that time that the State

was not required to provide a DNA expert.



              On direct appeal, this court addressed whether or not the trial court

correctly denied the petitioner’s motion for a DNA expert. This court concluded that,

at the time of the petitioner’s motion, there was no statutory right to a state-funded

expert in non-capital cases. Steele, No. 03C01-9207-CR-233, 1993 WL 415836, at

*3. Moreover, we concluded that the petitioner’s counsel had not demonstrated that

the services were necessary to his defense. Id. Again, the question now before this

court is whether counsel’s failure to demonstrate the necessity for a DNA expert was

constitutionally deficient performance.



              The petitioner relies upon Ake v. Oklahoma, 470 U.S. 68, 105 S. Ct.
1087 (1985), in support of his contention. In Ake, the Supreme Court held that,

when an indigent defendant demonstrates to a trial judge that his sanity will be a

significant issue at trial, the State must provide the defendant access to a competent

psychiatrist. 470 U.S. at 83, 105 S.Ct. at 1096. However, at the time of the

petitioner’s trial in this case, it was unclear that the Supreme Court’s ruling in Ake

should be extended to the provision of experts other than a psychiatrist in the

context of a defendant’s claim of insanity, and it was unclear whether Ake should be

extended to non-capital cases.



              Prior to Ake, our supreme court had held that an indigent defendant


                                           21
did not have a right, under either the federal or the state constitutions, to the

services of any expert at the State’s expense. State v. Williams, 657 S.W.2d 405,

411 (Tenn. 1983); Graham v. State, 547 S.W.2d 531, 535-536 (Tenn. 1977). Even

following Ake, this court upheld in a non-capital case a trial court’s refusal to provide

a ballistics expert to the defendant at the State’s expense. State v. Evans, 710
S.W.2d 530, 533-534 (Tenn. Crim. App. 1985). This court distinguished Ake, in

part, because the defendant in Ake was confronted with a rebuttable presumption of

sanity and because Ake was a capital case. Id. at 534. Subsequently, in State v.

Lambert, 741 S.W.2d 127, 131 (Tenn. Crim. App. 1987), this court declined to

decide the issue of Ake’s application in non-capital cases. See also State v. Harris,

866 S.W.2d 583, 585 (Tenn. Crim. App. 1992)(this court cited Lambert, noting that

we had previously “expressed concern over the broadening of the Ake ruling to

include non[-]capital cases such as the present one”).



              However, following Ake and prior to the petitioner’s trial, this court

noted in State v. Phillips, 728 S.W.2d 21, 24-25 (Tenn. Crim. App. 1986), a non-

capital case, that a threshold showing of a denial of due process of law might entitle

the defendant to the appointment of an expert at the State’s expense. In State v.

Hannah, No. 224, 1989 WL 16677, at **1-2 (Tenn. Crim. App. at Knoxville, February

28, 1989), an unpublished case, this court acknowledged an indigent defendant’s

right in a non-capital case to expert assistance, if a denial of assistance would result

in a constitutional deprivation under the doctrines of due process and equal

protection.



              Nevertheless, only in 1995, in State v. Barnett, 909 S.W.2d 423, 427

(Tenn. 1995), did our supreme court determine that the principles set forth in Ake

were equally applicable in non-capital cases. Significantly for the purposes of this


                                           22
case, the court noted that it had never previously considered this issue and that the

court of criminal appeals had also never been required to definitively reach this

issue. Id. Thus, in State v. Jacobs, No. 01C01-9601-CC-00048, 1997 WL 576493,

at *2 (Tenn. Crim. App. at Nashville, September 18, 1997), this court observed that,

as late as 1994, Tennessee law did not provide for a state-paid DNA expert in non-

capital cases, concluding that Barnett announced a new constitutional rule. See

also State v. Cage, No. 01C01-9605-CC-00179, 1999 WL 30595, at *7 (Tenn. Crim.

App. at Nashville, January 26, 1999)(prior to Barnett, Tennessee law did not provide

for the appointment of a DNA expert in non-capital cases); State v. Murray, No.

01C01-9702-CR-00066, 1998 WL 934578, at * 22 (Tenn. Crim. App. at Nashville,

December 30, 1998)(prior to Barnett, Tennessee law did not provide for expert

assistance in non-capital cases). This court further clarified that, while Barnett, like

Ake, dealt with a psychiatric expert, the new constitutional protections announced in

Barnett applied to other forms of expert assistance, including a DNA expert.

Jacobs, No. 01C01-9601-CC-00048, 1997 WL 576493, at *2.



              Again, it is important to reconstruct the circumstances of counsel’s

performance and evaluate that performance from the perspective of counsel at that

time. Henley, 960 S.W.2d at 579. In light of the uncertain status of the law at the

time of the petitioner’s trial, defense counsel’s research on the reliability of DNA

testing, and counsel’s extensive cross-examination of the State’s expert, this court

hesitates to conclude that counsel’s failure to more vigorously pursue the

appointment of a DNA expert constituted ineffective assistance of counsel.

Certainly, Ms. McFadden’s evaluation of defense counsel’s performance was

influenced by her access to the clear guidelines set forth in Barnett, an advantage

not shared by defense counsel at the petitioner’s trial.




                                           23
               In any case, the petitioner has failed to demonstrate that any

deficiency of performance prejudiced the outcome of his trial. The petitioner’s

attorney, Lisa Mack, testified at the post-conviction hearing that a defense expert

would have been useful in rebutting the State expert’s testimony concerning the

reliability of DNA testing. At the post-conviction hearing, the petitioner further

submitted articles concerning potential problems of reliability in DNA testing.

However, even assuming that the law at the time of the petitioner’s trial provided for

the appointment of a DNA expert in non-capital cases, it was unclear what

“threshold showing” would entitle a defendant to the services of an expert. Under

Barnett, 909 S.W.2d at 430-431 (emphasis added), a defendant is required “to

demonstrate by reference to the facts and circumstances of his particular case, that

appointment of a[n] ... expert is necessary to insure a fair trial.” Thus, in Jacobs,

No. 01C01-9601-CC-00048, 1997 WL 576493, at *3, this court concluded that a

mere assertion that a defendant needs his own DNA expert to verify the results of

the State’s testing is insufficient.



               In this case, the petitioner seems to argue that, because there is

controversy in the scientific community concerning the degree of reliability of DNA

testing, he was entitled to a DNA expert to explain to the jury the potential problems

associated with DNA testing. At the post-conviction hearing, the petitioner did not

point to any deficiency in the testing performed in his case, nor does he cite any

deficiency in his brief on appeal. In essence, the petitioner’s argument would

require the appointment of a DNA expert in every case in which the State planned to

introduce DNA test results. The petitioner cites no authority in this state for this

proposition, nor have we discovered any. But see generally, John Devlin, Genetics

and Justice: An Indigent Defendant’s Right to DNA Expert Assistance, 1998 U. Chi.

Legal F. 395, 397 (arguing that an indigent defendant charged with rape or murder


                                           24
should receive DNA expert assistance whenever the prosecution plans to use DNA

evidence against him). Applying the principles set forth in Barnett, the petitioner has

failed to demonstrate in these proceedings the particular facts and circumstances of

his case which required the appointment of a DNA expert. In other words, the

petitioner has failed to establish that, with additional effort, his attorneys could have

shown a particularized need for a defense expert.18



               Moreover, we agree with the post-conviction court’s observation that

the State’s evidence in these cases, excluding the DNA evidence, was

overwhelming. The DNA evidence only related to the following incidents:

       1.      First degree burglary and aggravated rape of PM in
               cases No. 188342 and No. 188345.
       2.      Aggravated burglary, theft of property, and rape of JP in
               cases No. 188327, No. 188325, and No. 188326.

The State introduced testimony that fingerprints matching the petitioner’s had been

recovered from the scenes of all eight incidents underlying the petitioner’s

indictments, including the incidents relating to PM and JP. Seven victims, including

PM and JP, were able to provide descriptions of the assailant. The descriptions

were roughly similar to one another and matched the petitioner’s appearance. With

respect to the incident involving JP, the petitioner was observed immediately

following the incident running down the street four blocks away from JP’s residence.

JP positively identified the petitioner both in a show-up identification procedure

immediately following the incident and at trial. Testimony by PM and another victim,

CM, suggested that the assailant was left-handed. The petitioner is left-handed.

The petitioner had scars in a location where one of the victims had stabbed her

assailant with a screw driver. The petitioner lived and worked in close proximity to



       18
          As we already observed, Barnett was decided after the petitioner’s trial.
Nevertheless, to the extent that there existed a right to expert assistance in non-capital cases
prior to Barnett, we doubt that it was broader than the right defined in that case.

                                               25
the locations of all eight incidents. An expert in serology with the Tennessee Bureau

of Investigation testified that, with respect to the incidents involving PM, JP, and

another victim, ES, she was able to establish that the Petitioner was within the

twenty percent of the population who could have committed the crimes. Moreover,

as noted earlier, all eight incidents possessed similar characteristics strongly

suggesting a common perpetrator. Accordingly, it is doubtful that the provision of an

expert to testify concerning the reliability of the DNA testing would have changed the

results in any of the petitioner’s cases.



               Nevertheless, the petitioner also alleges that his counsel were

ineffective for failing to file pre-trial motions objecting to the admission of the DNA

evidence. However, the record suggests that defense counsel in fact filed a pre-trial

motion challenging the admissibility of the DNA evidence. Moreover, the court

observed at the post-conviction hearing that Ms. Mack and Mr. Sorrick had brought

to his attention literature concerning the unreliability of DNA testing and “we did

have a hearing on it and [Ms. Mack] did try to convince me that the manner and the

test, the way the tests were conducted was unreliable. She did not succeed in

convincing me.”19



               Accordingly, the record that is before this court does not support the


       19
         Following the petitioner’s trial and the trial court’s denial of the petitioner’s Motion
for New Trial, the petitioner submitted a Motion to Reconsider. The petitioner attached to
his motion additional articles concerning the reliability of DNA testing. At a hearing on
April 28, 1992, the trial court concluded:
               [T]here is merit in what you have to say ... . And you raise a
               very valid issue about genetic testing. And not only in the
               National Law Journal has there been some question about the
               testing, the accuracy of it, but in the general news media. I
               think Newsweek had something about it recently ... .

               If the only proof against Mr. Steele was DNA, I would grant
               your motion to reconsider. But there is too much other proof
               pointing to his guilt that corroborates the genetic testing.

                                               26
petitioner’s allegation. Moreover, the petitioner has failed to include in the record

before this court the transcript of the trial court hearing on the admissibility of the

DNA evidence. The petitioner carries the burden of ensuring that the record on

appeal conveys a fair, accurate, and complete account of what has transpired with

respect to those issues that are the bases of appeal. Tenn. R. App. P. 24(b). See

also Thompson v. State, 958 S.W.2d 156, 172 (Tenn. Crim. App.), perm. to appeal

denied, (Tenn. 1997). The failure to do so results in a waiver of such issues. Id.



              Finally, this court on direct appeal determined that the DNA evidence

was admissible in the petitioner’s trial. Steele, No. 03C01-9207-CR-233, 1993 WL
415836, at **2-3. Accordingly, any deficiency of counsel in this respect was not

prejudicial. In effect, this issue has been previously determined and may not be

relitigated in these proceedings, even if in the guise of an allegation of ineffective

assistance of counsel. Tenn. Code. Ann. § 40-30-206(h) (1997).



              2.     Fingerprint Evidence

              The petitioner next appears to argue that his trial counsel were

ineffective for failing to file a pre-trial motion requesting the appointment of a

fingerprint expert and for failing to challenge the admission of fingerprint evidence.

Because the petitioner’s argument consists of one fragment of a sentence in his

brief, we regard this issue as waived under Ct. of Crim. App. Rule 10(b).



              Moreover, the petitioner’s trial attorney testified that he reviewed the

fingerprint evidence and determined that a defense expert would not be useful.

Again, assuming that the law at the time of the petitioner’s trial provided for the

appointment of a fingerprint expert in non-capital cases, the petitioner has utterly

failed to demonstrate that his attorney’s exercise of professional judgment was


                                            27
erroneous.



              In order to demonstrate a particularized need for a fingerprint expert,

the petitioner did attempt to establish at the post-conviction hearing that the State’s

fingerprint expert provided contradictory testimony. However, the record reflects

that the sole contradiction in the expert’s testimony was between his initial testimony

that he generally used at least six to eight points of comparison in comparing latent

and ink fingerprints and his subsequent testimony that, in this case, he probably

used at least ten points of comparison on each print. Both the State’s fingerprint

expert and an identification technician with the Chattanooga Police Department

testified that there is no standard number of comparison points in the field of

fingerprint identification. Therefore, it is unclear from the record before this court

what testimony or assistance an expert could have contributed to the petitioner’s

defense.



              It is similarly unclear on what basis defense counsel should have

objected to the admission at trial of the fingerprint evidence. The burden is upon the

petitioner in post-conviction proceedings to establish the allegations in his petition.

This issue is devoid of merit.



              3.     Consolidation of the Petitioner’s Cases

              The petitioner also alleges that his counsel were ineffective for failing

to adequately research and object to the consolidation of the petitioner’s cases.

However, on direct appeal, this court determined that the trial court correctly

consolidated the petitioner’s cases. Steele, No. 03C01-9207-CR-233, 1993 WL
415836, at **1-2. Thus, any deficiency of counsel in this respect was not prejudicial.

Once again, the petitioner is attempting to assert an issue that has been previously


                                           28
determined on direct appeal by characterizing the issue as ineffective assistance of

counsel. Tenn. Code. Ann. § 40-30-206(h). This issue is not cognizable in these

proceedings.



               4.     Jury Sequestration

               The petitioner next alleges that his counsel were ineffective for

“waiving sequestration of the jury in such a high profile case which was widely

publicized in the media both prior to and during trial.” However, other than this

single sentence, the petitioner offers no further argument nor citations to relevant

authorities or even the record in this case. The petitioner’s presentation of this issue

is patently inadequate and is waived pursuant to Ct. of Crim. App. Rule 10(b). In

any case, this issue is without merit.



               The record reflects that the petitioner waived his right to a sequestered

jury on the condition that the trial court poll the jurors each morning in order to

determine if they had been exposed to media coverage. See Jones v. State, 915
S.W.2d 1, 2 (Tenn. Crim. App. 1995)(a defendant may waive his right to a

sequestered jury). The record reflects that, with the exception of the final day of

trial, the trial court complied with this condition. With respect to the final day of trial,

the record does not contain any objection by defense counsel or request that the

jurors be polled. Nevertheless, the record reveals that, throughout the trial, the court

repeatedly instructed the jurors to avoid any media coverage of the trial. Nothing in

the record suggests that the jurors failed to comply with the court’s instruction. The

record contains references by the trial court to newspaper and television coverage

of the trial. However, no articles or recordings are included in the record in this

appeal.




                                             29
              At the post-conviction hearing, the petitioner testified that his attorneys

discussed with him sequestration of the jury, but that he did not understand their

advice. In contrast to his petition for post-conviction relief and his brief on appeal,

the petitioner orally argued to the trial court that failure to sequester the jury possibly

“rushed” their decisions. He offered no proof to support this assertion or to

demonstrate the exposure of any juror to media coverage of his trial. Moreover,

neither the petitioner nor the State questioned the trial attorneys concerning this

issue. In light of the lack of proof, we cannot conclude that counsel’s waiver of a

sequestered jury was an irrational or irresponsible strategy decision. Williams v.

State, Nos 155, 1988 WL 79770, at *1 (Tenn. Crim. App. at Knoxville, August 1,

1988). Additionally, in these post-conviction proceedings the petitioner carried the

burden of demonstrating prejudice resulting from counsel’s recommendation that he

waive his right to a sequestered jury. See, e.g., State v. Tolbert, No. 03C01-9707-

CR-00325, 1998 WL 694931, at *12 (Tenn. Crim. App. at Knoxville, October 7,

1998), perm. to appeal denied, (Tenn. 1999). The petitioner has failed to satisfy this

burden.



              5.     Opening Statement

              The petitioner also complains that his counsel failed to make an

opening statement. However, Mr. Sorrick testified at trial that his decision to forego

an opening statement was a tactical decision to avoid granting concessions to the

State or adopting any positions prior to hearing the State’s proof. We have

previously held a waiver of an opening statement to be a valid strategy decision.

State v. McCoy, No. 01C01-9603-CC-00109, 1997 WL 137422, at *3 (Tenn. Crim.

App. at Nashville, March 27, 1997). Moreover, this court has previously

acknowledged the potential pitfalls of opening statements:

              Either overstatement or misstatement during this
              presentation, despite curative efforts, may have adverse

                                            30
                effects:

                “The trial attorney should only inform the jury of the
                evidence that he is sure he can prove ... . His failure to
                keep [a] promise [to the jury] impairs his personal
                credibility. The jury may view unsupported claims as an
                outright attempt at misrepresentation.”

State v. Zimmerman, 823 S.W.2d 220, 225 (Tenn. Crim. App. 1991)(citation

omitted). Thus, a decision to forego argument to the jury until after the presentation

of the State’s proof will not dictate a finding of deficient performance. Moreover,

contrary to the petitioner’s assertion, the record before this court does reflect that

defense counsel presented a closing argument to the jury. Accordingly, the

petitioner has failed to demonstrate any prejudice arising from counsel’s tactical

decision. This allegation is without merit.



                6.      Jury Instruction on Reasonable Doubt

                The petitioner next asserts that his counsel were ineffective in failing to

object to the trial court’s instruction on reasonable doubt, which referred to the need

for “moral certainty” of the petitioner’s guilt. The trial court instructed the jury:

                Reasonable doubt is that doubt engendered by an
                investigation of all the proof in the case and an inability,
                after such investigation, to let the mind rest easily as to
                the certainty of guilt. Reasonable doubt does not mean a
                captious, possible or imaginary doubt. Absolute certainty
                of guilt is not demanded by the law to convict of any
                criminal charge, but moral certainty is required, and this
                certainty is required as to every proposition of proof
                requisite to constitute the offense.




                This is a correct statement of the burden of proof required for criminal

trials in Tennessee. State v. Hall, 976 S.W.2d 121, 159 (Tenn. 1998), cert. denied,

 U.S.     ,    S.Ct.       (1999); State v. Bush, 942 S.W.2d 489, 520-521 (Tenn.), cert.

denied,       U.S.     , 118 S. Ct. 376 (1997); Scott v. State, No. 01C01-9709-CR-

00400, 1999 WL 233643, at **9-10 (Tenn. Crim. App. at Nashville, April 20, 1999);

                                             31
State v. Cowart, No. 03C01-9512-CR-00402, 1999 WL 5174, at *23 (Tenn. Crim.

App. at Knoxville, January 8, 1999); Lane v. State, No. 02C01-9604-CC-00133,

1998 WL 756746, *7 (Tenn. Crim. App. at Jackson, October 30, 1998), perm. to

appeal denied, (Tenn. 1999). Accordingly, the petitioner has failed to establish his

allegation of ineffective assistance of counsel.



              7.     Sufficiency of the Evidence

              Finally, the petitioner argues that counsel were ineffective on direct

appeal in failing to challenge the sufficiency of the evidence supporting all of the

petitioner’s convictions. Counsel chose to challenge only the petitioner’s five

convictions for robbery. However, there is no constitutional requirement that an

attorney argue every issue on appeal. Cooper v. State, 849 S.W.2d 744, 747

(Tenn. 1993). The determination of which issues to present on appeal is a matter

which addresses itself to the professional judgment and sound discretion of

appellate counsel. Id.

              “Legal contentions, like currency, depreciate through
              over-issue ... . [E]xperience on the bench convinces ...
              that multiplying assignments of error will dilute and
              weaken a good case and will not save a bad one.”

Id. (citation omitted). Following a thorough review of the record, we must conclude

that petitioner’s counsel provided effective assistance on appeal. Moreover, we

conclude that any deficiency of performance did not prejudice the petitioner. As

noted earlier, the evidence at trial was overwhelming.



B.     Waiver and Previous Determination

              Post-conviction relief is generally not available to litigate issues that

have been waived or previously determined. Tenn. Code. Ann. § 40-30-206(f), (g),

and (h). We conclude that the petitioner has waived the following issues by failing

to raise them in his motion for new trial or on direct appeal: the trial court denied him

                                           32
due process of law by admitting fingerprint evidence; the trial court denied him due

process of law by admitting testimony concerning the show-up identification of the

petitioner;20 the trial court denied him due process of law in instructing the jury on

reasonable doubt; insufficient evidence supported the petitioner’s convictions of the

charged offenses. 21



                With respect to the petitioner’s challenge to the sufficiency of the

evidence, the petitioner appears to further argue that this court committed error on

direct appeal by failing to address sua sponte the sufficiency of the evidence

supporting all of the petitioner’s convictions. Initially, we note that, in non-capital

cases, it is an exercise of this court’s discretion to recognize plain error pursuant to

Tenn. R. Crim. P. 52(b). In any case, we again agree with the trial court’s

observation that the proof in the petitioner’s cases was overwhelming.



                Additionally, the petitioner’s challenge to the trial court’s admission of

DNA evidence was previously determined on direct appeal and is not cognizable in

these proceedings.22 With respect to the trial court’s denial of a DNA expert, this


        20
          In asserting this due process claim, the petitioner notes that his trial counsel failed to
object to the introduction of this testimony. However, nowhere in the petitioner’s brief does
he allege that this omission constituted ineffective assistance of counsel.
        21
         As to any challenge to the sufficiency of the evidence supporting the petitioner’s
convictions for robbery, this court previously determined this issue on direct appeal.
        22
          On direct appeal, this court noted that the standard of admissibility for scientific
evidence was governed by Tenn. R. Evid. 702 and 703, and not by the test set forth in Frye v.
United States, 293 F. 1013 (D.C.Cir. 1923). Recently, our supreme court clarified this
standard in McDaniel v. CSX Transportation, Inc., 955 S.W.2d 257, 263-265 (Tenn. 1997),
cert. denied,     U.S. , 118 S. Ct. 2296 (1998). See also State v. Begley, 956 S.W.2d 471,
475 (Tenn. 1997). The supreme court agreed that the adoption of the rules of evidence has
superseded the general acceptance test of Frye, although the general acceptance of evidence
in the scientific community remains a factor to be considered. See also State v. Chapman,
No. 03C01-9802-CC-00080, 1999 WL 274911, at *6 (Tenn. Crim. App. at Knoxville, May 5,
1999)(the admissibility of expert testimony concerning DNA analysis is governed by the
standards set forth in Tenn. R. Evid. 702 and 703). The RFLP method of DNA testing
employed in this case has been approved both under the Frye test and under Tenn. R. Evid.

                                                33
court addressed the trial court’s denial on direct appeal. However, this court’s

decision was filed prior to the supreme court’s decision in Barnett and prior to

subsequent decisions in this court interpreting Barnett to apply to experts in fields

other than psychiatry. As noted earlier, this court has previously held that the

supreme court’s decision in Barnett announced a new constitutional rule. Thus,

arguably, this issue was neither capable of previous determination nor waived.

Tenn. Code. Ann. § 40-30-206(g)(1).



              Yet, it is unclear that the rule announced in Barnett should be

retroactively applied in post-conviction proceedings. In Barnett, our supreme court

rested its holding upon the federal constitution. Barnett, 909 S.W.2d at 431 (“[w]e

conclude that when a defendant in a non-capital case demonstrates to the trial court

in an ex parte proceeding that his sanity at the time of the offense is to be a

significant factor at trial, the federal constitution, at a minimum, requires the State to

provide the defendant access to a ... psychiatrist”). Therefore, we must apply

federal retroactivity analysis. Meadows v. State, 849 S.W.2d 748, 754 (Tenn.

1993). A new rule of federal constitutional law is only applied retroactively to cases

on collateral review if (1) the rule places certain kinds of primary, private, individual

conduct beyond the power of the state to proscribe, or (2) the rule requires the

observance of procedures implicit in the concept of ordered liberty. Teague v. Lane,

489 U.S. 288, 307-310, 109 S. Ct. 1060, 1073-1075 (1989).



              Federal courts applying the Teague analysis to the United States

Supreme Court’s decision in Ake have declined to require retroactive application of

the rule announced therein. Gretzler v. Stewart, 112 F.3d 992, 999-1000 (9th Cir.


702 and 703. State v. Harris, 866 S.W.2d 583, 586 (Tenn. Crim. App. 1992); State v.
Chapman, No. 01C01-9604-CC-00137, 1997 WL 602944, at **12-13 (Tenn. Crim. App. at
Nashville, September 30, 1997), perm. to appeal denied, (Tenn. 1998).

                                            34
1997); Bassette v. Thompson, 915 F.2d 932, 938-939 (4th Cir. 1990). Logically, if

the rule announced in Ake does not require the observance of procedures implicit in

the concept of ordered liberty, then application of the rule in Ake to non-capital

cases similarly does not qualify as a “‘watershed rule[] of criminal procedure.’”

Gretzler, 112 F.3d at 999.



               However, we need not resolve this issue due to this court’s Order

vacating our opinion on direct appeal and re-entering the opinion as of July 22,

1997. The petitioner’s convictions did not become final until the supreme court

denied the petitioner permission to appeal on April 20, 1998.23 A new federal rule is

retroactively applied to all cases, state or federal, pending on direct review or not yet

final at the time the new rule is adopted. Meadows, 849 S.W.2d at **753-754. In

any case, even applying Barnett to the petitioner’s case, we have already concluded

that the petitioner failed both during the trial proceedings and during the post-

conviction proceedings to demonstrate a particularized need for the appointment of

a defense expert. See, e.g., Jacobs, No. 01C01-9601-CC-00048, 1997 WL 576493,

at *3. Moreover, assuming that Barnett required the appointment of a DNA expert in

this case, the trial court’s denial of expert assistance was harmless beyond a

reasonable doubt. Once again, even absent the DNA evidence, the State presented

overwhelming proof of the petitioner’s guilt.



                                      III. Conclusion

               For the foregoing reasons, we affirm the judgment of the post-

conviction court.



       23
         We note that the petitioner cited Barnett in his application for permission to appeal
to the supreme court on September 23, 1997. However, an issue is not previously determined
solely by the supreme court’s denial of permission to appeal, because the denial is not a
determination on the merits. Meadows, 849 S.W.2d at 755.

                                             35
                                       Norma McGee Ogle, Judge



CONCUR:




James Curwood W itt, Jr., Judge




John K. Byers, Senior Judge




                                  36